Name: Decision (EU, Euratom) 2017/1710 of the European Parliament of 27 April 2017 on the closure of the accounts of the Euratom Supply Agency for the financial year 2015
 Type: Decision
 Subject Matter: budget;  European construction;  EU finance;  accounting
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 252/302 DECISION (EU, Euratom) 2017/1710 OF THE EUROPEAN PARLIAMENT of 27 April 2017 on the closure of the accounts of the Euratom Supply Agency for the financial year 2015 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Euratom Supply Agency for the financial year 2015,  having regard to the Court of Auditors' report on the annual accounts of the Euratom Supply Agency for the financial year 2015, together with the Agency's reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2015, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 21 February 2017 on discharge to be given to the Agency in respect of the implementation of the budget for the financial year 2015 (05873/2017  C8-0069/2017),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 1(2) thereof,  having regard to Council Decision 2008/114/EC, Euratom of 12 February 2008 establishing Statutes for the Euratom Supply Agency (4), and in particular Article 8 of the Annex thereto,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0126/2017), 1. Approves the closure of the accounts of the Euratom Supply Agency for the financial year 2015; 2. Instructs its President to forward this decision to the Director-General of the Euratom Supply Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 449, 1.12.2016, p. 184. (2) See footnote 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 41, 15.2.2008, p. 15.